Exhibit PLEDGE AGREEMENT This Pledge Agreement (“Pledge Agreement”) is between Marquette Business Credit, Inc., d/b/a Marquette Healthcare Finance (“Lender”) and Zynex, Inc., a Nevada corporation (“Pledgor”). RECITALS A. Lender, Pledgor and Zynex Medical, Inc., f/d/b/a Stroke Recovery Systems, Inc., a Colorado corporation (“Zynex Medical”) are parties to a Loan and Security Agreement dated as of the date of this Pledge Agreement, and associated documents and agreements (collectively, the “Loan Documents”). B. Pledgor is the sole shareholder of Zynex Medical. C. It is a condition precedent to the agreement of Lender to enter into the Loan Documents that Pledgor execute and deliver this Pledge Agreement in favor of Lender. AGREEMENT SECTION 1.DEFINITIONS 1.1 Capitalized terms not otherwise defined in this Pledge Agreement have the meanings ascribed in the Loan and Security Agreement. 1.2 The following term used in this Pledge Agreement will have the following meaning: “Shares” means Pledgor’s entire interest in (i) all shares now owned of Zynex Medical’s stock, presently numbering 1,000,000, representing all of the issued and outstanding shares of Zynex Medical, or (ii) all shares of Zynex Medical’s stock hereafter acquired by Pledgor. SECTION
